DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 5/11/2022. 
Claims 25, 30, 36, 39 and 40 are amended.
Claims 41-47 are new.
Claims 1-20, 26-28, 31, 32, 37 and 38 are cancelled.
Claims 21-25, 29, 30, 33-36 ad 39-47 are pending. 
Terminal Disclaimer
The terminal disclaimer filed on 5/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11203399 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
.EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Schenck on 5/25/2022. The claims in the application are amended as follows: 
Replace claim 21 in its entirety with the following:
Claim 21. A floatable house comprising:
a buoyant base, wherein the buoyant base is configured to be made of a closed-cell foam that has a lower density of water to enable the house to float on water;
a roof, wherein the roof is attached to the base; and
a manually powered system, wherein the manually powered system comprises:
a propeller;
a hand operated arm;
a pedal, wherein the hand operated arm and the pedal are in operative                       
connection with the propeller, wherein the hand operated arm and the pedal are each configured to be operated by a user to cause rotation of the propeller to move the house along the water; 
a driveshaft, wherein the driveshaft operatively connects the hand operated arm and 
the pedal to the propeller, wherein the hand operated arm and the 
pedal are each configured to be operated by a user to cause rotation of the driveshaft, wherein rotation of the driveshaft causes rotation of the propeller; 
a first chain gear; 
a first chain gear shaft, wherein the first chain gear shaft extends through the first     
chain gear and rotates with the first chain gear, wherein the pedal and the hand  
operated arm are connected to the first chain gear shaft and each operate to cause the first chain gear shaft to rotate; 
a chain; and 
a second chain gear, wherein the chain engages the first chain gear and the second       
chain gear, wherein the driveshaft is operatively connected to the second chain 
gear, wherein operation of the one of the pedal and the hand operated arm or both 
the pedal and the hand operated arm causes rotation of the first chain gear shaft, the 
first chain gear, the chain, the second chain gear, the driveshaft and the propeller to 
move the house along the water. 
Claim 22. (cancelled)  
Claim 23. (cancelled) 
Replace claim 25 in its entirety with the following
Claim 25. A floatable house comprising:
a buoyant base, wherein the buoyant base is configured to be made of one of plastic and a closed-cell foam that has a lower density of water to enable the house to float on water;
a roof, wherein the roof is removably attached to the base; 
wherein the base includes a floor, wherein the floor is configured to receive a user or animal, wherein the floor is located above the water line;
a gasket, wherein the gasket is sandwiched between the roof and the base; and
one or more vented openings in the roof and outer and inner lips, wherein the outer lip is located outside the house and is attached to or near the upper end of the vent opening, wherein the upper lip extends downwardly from the upper end of the vent opening and partially over the vent opening, wherein the inner lip is located inside the house and is attached to or near a lower end of the vent opening, wherein the inner lip extends partially underneath the vent opening from the lower end of the vent opening, wherein the inner and outer lips are operative to restrict water from entering through the vented openings.

Claim 29. (cancelled) 
Clam 33. (cancelled) 
Replace Claim 36 in its entirety with the following:
Claim 36. The floatable house of claim 25 further comprising a rear sliding door, wherein the rear sliding door is positioned over an opening of the roof. 
Claim 43:  Change dependency to claim 21 vice claim 23
Allowable Subject Matter
Claims 21, 24, 25, 30, 34-36 and 39-47 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s filing of the terminal disclaimer and agreement with the examiner’s amendment overcome the previous rejections. The combination of features recited in the independent claims is not found in the prior art in a floatable house comprised of a base and a roof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8342897 discloses a pedal propulsion system comprised of a pedal crank and a drive shaft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617